Citation Nr: 1502568	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with hearing loss for VA purposes.

2.  Resolving all doubt in the Veteran's favor, his tinnitus is related to noise exposure during service. 

3.  The Veteran was not exposed to ionizing radiation during service and his colon cancer is not otherwise related to service.

4.  The Veteran did not set foot in the Republic of Vietnam and the record does not indicate that he was otherwise exposed to tactical herbicides during service.

5.  The Veteran's diabetes mellitus and right arm peripheral neuropathy did not manifest during service or for many years thereafter, and are not otherwise related to service.

6.  The Veteran has not been diagnosed with peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

4.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A February 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA audiological examination in August 2010 which involved a review of the Veteran's claims file and an in-person interview.  The examiner was unable to assess the Veteran's hearing or tinnitus as the Veteran did not cooperate during the examination.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility and consistency with other evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Hearing Loss

The Veteran maintains that he suffers from hearing loss and tinnitus due to acoustic trauma he suffered during service as a result of working on a flight line.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records do not indicate any complaints or diagnosis of hearing loss during service, although no hearing test results were included in the Veteran's separation examination.  

VA treatment records likewise do no show complaints or diagnosis of hearing impairment.  February 2010 records show the Veteran's hearing to be grossly intact.

The Veteran underwent a VA audio examination in August 2010.  The examiner noted variability in the Veteran's responses during testing and a discrepancy between intertest agreement indicating the Veteran misrepresented his hearing and the test results were invalid.  The Veteran's failure to cooperate during the test was acknowledged as such in a September 2012 representative statement.

While the Veteran is competent to report difficulty hearing, he is not competent to assess whether he has disabling hearing loss for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007).  As there is no current diagnosis of hearing loss contained within the record, service connection is not warranted.  38 C.F.R. § 3.303.

2.  Tinnitus

The Veteran has stated that he has suffered from tinnitus since service.  As noted above, service treatment records do not specify any hearing impairment during service.  However, the Veteran's military occupational specialty of aviation electrician's mate most likely exposed him to hazardous noise levels.  

The Veteran is competent to report his tinnitus as it is an observable phenomenon. Although the Veteran has reported experiencing tinnitus since service, VA treatment records do not contain complaints of tinnitus prior to November 2011, in spite of the fact that he sought treatment for a number of other conditions during the past several years.  However, where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  Therefore, resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.

3.  Colon Cancer

The Veteran has been diagnosed with colon cancer since 2001 and contends that it could be due to ionizing radiation exposure from having been stationed at Fallon Naval Base or from having been around nuclear ordinance.

Colon cancer is one of the radiogenic diseases presumptively associated with veterans who participated in a radiation-risk activity.  38 C.F.R. § 3.309(d), 3.311(b)(2).  However, the Veteran's service records do not contain any evidence that he participated in any of the radiation-risk activities identified in the regulation.  

Underground nuclear testing did occur at a site near Fallon Naval Base prior to the Veteran's entry into service.  However there is no evidence of any nuclear testing having occurred at the base during the Veteran's service there.  The Board notes that the Department of the Navy - Naval Dosimetry Center has been contacted in order obtain any evidence that the Veteran was exposed to ionizing radiation during service.  38 C.F.R. § 3.311(a)(2).  A reply letter from the Department of the Navy states that the there is no report of the Veteran having incurred occupational exposure to ionizing radiation.  Furthermore, neither the Veteran's service medical records nor personnel records contain any documentation indicating radiation exposure, as would typically be associated with a radiation-exposed veteran.  

As there are no records to support the Veteran's claim of radiation exposure, the Board finds that referral to the Under Secretary for Health for preparation of a dose estimate is unnecessary in this case.  38 C.F.R. § 3.311(a)(2)(iii).  

The Veteran's contention that he may have been exposed to radiation from handling aircraft ordinance or "exotic fuels" is based on speculation and is likewise unsupported by the evidence of record.  As there is no indication from the record that the Veteran was ever exposed to ionizing radiation during service, the Board finds that the Veteran's colon cancer is not service connectable as a radiogenic disease and that there is no need for further development.  38 C.F.R. § 3.311(b)(1).  

Service connection on a direct basis is likewise not warranted as there is no diagnosis or treatment of colon cancer during the Veteran's service and no medical opinion of record that the condition is in any way related to service.  Service connection for colon cancer is therefore denied.  38 C.F.R. §§ 3.303, 3.309, 3.311.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

4.  Diabetes Mellitus

According to March 2001 VA records, the Veteran has suffered from diabetes mellitus, type II since roughly 1996.  The Veteran contends that his condition is due to exposure to herbicides during service.  Specifically, he asserts that tactical herbicides sprayed over the Republic of Vietnam washed out to sea and that the wind blew contaminated spray on to the deck of the Veteran's aircraft carrier, which exposed him.  The Veteran also maintains that he was exposed through drinking contaminated desalinated seawater while on the carrier.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service records indicate that the Veteran served aboard the USS Midway for a period of time during 1972 while it was stationed off the coast of Vietnam.  However, the Veteran does not assert, and records do not show that he ever set foot on land in Vietnam.  There is also no evidence that the USS Midway ever docked in the Republic of Vietnam or traversed its inland waterways.  VA has determined that the presumption of Agent Orange exposure for veterans who "served in the Republic of Vietnam," is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a) (2013); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed.Cir.2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).  Thus, exposure to herbicides cannot be presumed.  

The Veteran may still demonstrate exposure through alternate means; however the evidence of record does not show that the Veteran was ever exposed to tactical herbicides.  There is no scientific basis for the Veteran's assertions that he was exposed through contaminated sea water and no evidence has been provided to support such a theory.  In its 2008 rulemaking VA considered the issue of whether Vietnam-era veterans of the U.S. Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels and based its definition of "service in Vietnam" accordingly.  The United States Court of Appeals for the Federal Circuit has addressed this issue and upheld VA's interpretation of section 3.307(a)(6)(iii).  See Haas v. Peake 525 F.3d 1168, 1193-1195 (Fed. Cir. 2008).  In addition, the Joint Services Records Research Center (JSRRC) has been unable to provide any evidence to support the Veteran's claim of exposure to tactical herbicides while serving in the Navy.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to tactical herbicides while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus under 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus during service or within one year of separation.  Medical records do not show an initial diagnosis of diabetes mellitus prior to 1996 and the Veteran has not alleged any symptoms or manifestations of his disability occurring on a chronic or continuous basis since separation from service.  

Thus, the Board finds that the weight of the evidence is against a finding of service connection for diabetes mellitus, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).

5.  Peripheral Neuropathy - Upper Extremities

March 2010 VA treatment records indicate the Veteran has been diagnosed with mild axonal sensory polyneuropathy of the right upper extremity but not the left.  The treating physician opined that the neuropathy may be related to the Veteran's diabetes mellitus.  Service treatment records do not contain any complaints, treatment or diagnosis of peripheral neuropathy during service and there is no evidence of neuropathy prior to 2010.  As discussed above, the Veteran is not entitled to service connection on a presumptive basis as due to herbicide exposure, and the record does not contain other in-service disease or injury upon which to grant service connection directly.  As such, service connection for peripheral neuropathy of the upper extremities is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).

6.  Peripheral Neuropathy - Lower Extremities

Neither service treatment records nor VA treatment records contain a diagnosis of peripheral neuropathy for either of the Veteran's lower extremities.  December 2009 VA records indicate the Veteran denied numbness or tingling in his feet and a June 2012 diabetic foot examination did not detect peripheral neuropathy of the lower extremities.  As there is no current diagnosis of peripheral neuropathy of the lower extremities, service connection is denied.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for colon cancer is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


